 
 
II 
110th CONGRESS 2d Session 
S. 3593 
IN THE SENATE OF THE UNITED STATES 
 
September 25 (legislative day, September 17), 2008 
Mr. Menendez (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
A BILL 
To amend section 811 of the Cranston-Gonzalez National Affordable Housing Act to improve the program under such section for supportive housing for persons with disabilities. 
 
 
1.Short title; references 
(a)Short titleThis Act may be cited as the Frank Melville Supportive Housing Investment Act of 2008. 
(b)ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, section 811 or any other provision of section 811, the reference shall be considered to be made to section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013). 
2.Tenant-based rental assistance through certificate fund 
(a)Termination of mainstream tenant-based rental assistance programSection 811 is amended— 
(1)in subsection (b)— 
(A)by striking the subsection designation and all that follows through the end of subparagraph (B) of paragraph (2) and inserting the following: 
 
(b)Authority To provide assistanceThe Secretary is authorized to provide assistance to private nonprofit organizations to expand the supply of supportive housing for persons with disabilities, which shall be provided as— 
(1)capital advances in accordance with subsection (d)(1), and 
(2)contracts for project rental assistance in accordance with subsection (d)(2). ; and 
(B)by striking assistance under this paragraph and inserting Assistance under this subsection; 
(2)in subsection (d), by striking paragraph (4); and 
(3)in subsection (l), by striking paragraph (1). 
(b)Renewal through section 8Section 811 is amended by adding at the end the following new subsection: 
 
(p)Authorization of appropriations for section 8 assistance 
(1)In generalThere is authorized to be appropriated for tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons with disabilities in fiscal year 2009 the amount necessary to provide a number of incremental vouchers under such section that is equal to the number of vouchers provided in fiscal year 2008 under the tenant-based rental assistance program under subsection (d)(4) of this section (as in effect before the date of the enactment of the Frank Melville Supportive Housing Investment Act of 2008). 
(2)Requirements upon turnoverThe Secretary shall develop and issue, to public housing agencies that receive voucher assistance made available under this subsection and to public housing agencies that received voucher assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for non-elderly disabled families pursuant to appropriation Acts for fiscal years 1997 through 2002 or any other subsequent appropriations for incremental vouchers for non-elderly disabled families, guidance to ensure that, to the maximum extent possible, such vouchers continue to be provided upon turnover to qualified persons with disabilities or to qualified non-elderly disabled families, respectively. . 
3.Modernized capital advance program 
(a)Project rental assistance contractsSection 811 is amended— 
(1)in subsection (d)(2)— 
(A)by inserting (A) Initial project rental assistance contract.— after Project rental assistance.— 
(B)in the first sentence, by inserting after shall the following: comply with subsection (e)(2) and shall; 
(C)by striking annual contract amount each place such term appears and inserting amount provided under the contract for each year covered by the contract; and 
(D)by adding at the end the following new subparagraph: 
 
(B)Renewal of and increases in contract amounts 
(i)Expiration of contract termUpon the expiration of each contract term, subject to the availability of amounts made available in appropriation Acts, the Secretary shall adjust the annual contract amount to provide for reasonable project costs, and any increases, including adequate reserves and service coordinators, except that any contract amounts not used by a project during a contract term shall not be available for such adjustments upon renewal. 
(ii)Emergency situationsIn the event of emergency situations that are outside the control of the owner, the Secretary shall increase the annual contract amount, subject to reasonable review and limitations as the Secretary shall provide. . 
(2)in subsection (e)(2)— 
(A)in the first sentence, by inserting before the period at the end the following: , except that, in the case of the sponsor of a project assisted with any low-income housing tax credit pursuant to section 42 of the Internal Revenue Code of 1986 or with any tax-exempt housing bonds, the contract shall have an initial term of not be less than 360 months and shall provide funding for a term of 60 months; and 
(B)by striking extend any expiring contract and insert upon expiration of a contract (or any renewed contract), renew such contract. 
(b)Program requirementsSection 811 is amended— 
(1)in subsection (e)— 
(A)by striking the subsection heading and inserting the following: Program requirements; 
(B)by striking paragraph (1) and inserting the following new paragraph: 
 
(1)Use Restrictions 
(A)TermAny project for which a capital advance is provided under subsection (d)(1) shall be operated for not less than 40 years as supportive housing for persons with disabilities, in accordance with the application for the project approved by the Secretary and shall, during such period, be made available for occupancy only by very low-income persons with disabilities. 
(B)ConversionIf the owner of a project requests the use of the project for the direct benefit of very low-income persons with disabilities and, pursuant to such request the Secretary determines that a project is no longer needed for use as supportive housing for persons with disabilities, the Secretary may approve the request and authorize the owner to convert the project to such use. ; and 
(C)by adding at the end the following new paragraphs: 
 
(3)Limitation on use of fundsNo assistance received under this section (or any State or local government funds used to supplement such assistance) may be used to replace other State or local funds previously used, or designated for use, to assist persons with disabilities. 
(4)Multifamily projects 
(A)LimitationExcept as provided in subparagraph (B), of the total number of dwelling units in any multifamily housing project (including any condominium or cooperative housing project) containing any unit for which assistance is provided from a capital grant under subsection (d)(1) made after the date of the enactment of the Frank Melville Supportive Housing Investment Act of 2008, the aggregate number that are used for persons with disabilities, including supportive housing for persons with disabilities, or to which any occupancy preference for persons with disabilities applies, may not exceed 25 percent of such total. 
(B)ExceptionSubparagraph (A) shall not apply in the case of any project that is a group home or independent living facility. ; and 
(2)in subsection (l), by striking paragraph (4). 
(c)Delegated processingSubsection (g) of section 811 (42 U.S.C. 8013(g)) is amended— 
(1)by striking Selection criteria.— and inserting Selection criteria and processing.—(1) Selection criteria.—; 
(2)by redesignating paragraphs (1), (2), (3), (4), (5), (6), and (7) as subparagraphs (A), (B), (C), (D), (E), (G), and (H), respectively; and 
(3)by adding at the end the following new paragraph: 
 
(2)Delegated processing 
(A)In issuing a capital advance under subsection (d)(1) for any multifamily project (but not including any project that is a group home or independent living facility) for which financing for the purposes described in the last sentence of subsection (b) is provided by a combination of the capital advance and sources other than this section, within 30 days of award of the capital advance, the Secretary shall delegate review and processing of such projects to a State or local housing agency that— 
(i)is in geographic proximity to the property; 
(ii)has demonstrated experience in and capacity for underwriting multifamily housing loans that provide housing and supportive services; 
(iii)may or may not be providing low-income housing tax credits in combination with the capital advance under this section; and 
(iv)agrees to issue a firm commitment within 12 months of delegation. 
(B)The Secretary shall retain the authority to process capital advances in cases in which no State or local housing agency has applied to provide delegated processing pursuant to this paragraph or no such agency has entered into an agreement with the Secretary to serve as a delegated processing agency. 
(C)An agency to which review and processing is delegated pursuant to subparagraph (A) may assess a reasonable fee which shall be included in the capital advance amounts and may recommend project rental assistance amounts in excess of those initially awarded by the Secretary. The Secretary shall develop a schedule for reasonable fees under this subparagraph to be paid to delegated processing agencies, which shall take into consideration any other fees to be paid to the agency for other funding provided to the project by the agency, including bonds, tax credits, and other gap funding. 
(D)Under such delegated system, the Secretary shall retain the authority to approve rents and development costs and to execute a capital advance within 60 days of receipt of the commitment from the State or local agency. The Secretary shall provide to such agency and the project sponsor, in writing, the reasons for any reduction in capital advance amounts or project rental assistance and such reductions shall be subject to appeal. . 
(d)Leveraging other resourcesParagraph (1) of section 811(g) (as so designated by subsection (c)(1) of this section) is amended by inserting after subparagraph (E) (as so redesignated by subsection (c)(2) of this section) the following new subparagraph: 
 
(F)the extent to which the per-unit cost of units to be assisted under this section will be supplemented with resources from other public and private sources; . 
(e)Tenant protections and eligibility for occupancySection 811 is amended by striking subsection (i) and inserting the following new subsection: 
 
(i)Admission and occupancy 
(1)Tenant selection 
(A)ProceduresAn owner shall adopt written tenant selection procedures that are satisfactory to the Secretary as (i) consistent with the purpose of improving housing opportunities for very low-income persons with disabilities; and (ii) reasonably related to program eligibility and an applicant's ability to perform the obligations of the lease. Owners shall promptly notify in writing any rejected applicant of the grounds for any rejection. 
(B)Requirement for occupancyOccupancy in dwelling units provided assistance under this section shall be available only to persons with disabilities and households that include at least one person with a disability. 
(C)AvailabilityExcept only as provided in subparagraph (D), occupancy in dwelling units in housing provided with assistance under this section shall be available to all persons with disabilities eligible for such occupancy without regard to the particular disability involved. 
(D)Limitation on occupancyNotwithstanding any other provision of law, the owner of housing developed under this section may, with the approval of the Secretary, limit occupancy within the housing to persons with disabilities who can benefit from the supportive services offered in connection with the housing. 
(2)Tenant protections 
(A)LeaseThe lease between a tenant and an owner of housing assisted under this section shall be for not less than one year, and shall contain such terms and conditions as the Secretary shall determine to be appropriate. 
(B)Termination of tenancyAn owner may not terminate the tenancy or refuse to renew the lease of a tenant of a rental dwelling unit assisted under this section except— 
(i)for serious or repeated violation of the terms and conditions of the lease, for violation of applicable Federal, State, or local law, or for other good cause; and 
(ii)by providing the tenant, not less than 30 days before such termination or refusal to renew, with written notice specifying the grounds for such action. 
(C)Voluntary participation in servicesA supportive service plan for housing assisted under this section shall permit each resident to take responsibility for choosing and acquiring their own services, to receive any supportive services made available directly or indirectly by the owner of such housing, or to not receive any supportive services. . 
(f)Development cost limitationsSubsection (h) of section 811 is amended— 
(1)in paragraph (1)— 
(A)by striking the paragraph heading and inserting Group homes; 
(B)in the first sentence, by striking various types and sizes and inserting group homes; 
(C)by striking subparagraph (E); and 
(D)by redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively; 
(2)in paragraph (3), by inserting established pursuant to paragraph (1) after cost limitation; and 
(3)by adding at the end the following new paragraph: 
 
(6)Applicability of HOME program cost limitations 
(A)In generalThe provisions of section 212(e) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12742(e)) and the cost limits established by the Secretary pursuant to such section with respect to the amount of funds under subtitle A of title II of such Act that may be invested on a per unit basis, shall apply to supportive housing assisted with a capital advance under subsection (d)(1) and the amount of funds under such subsection that may be invested on a per unit basis. 
(B)WaiversThe Secretary shall provide for waiver of the cost limits applicable pursuant to subparagraph (A)— 
(i)in the cases in which the cost limits established pursuant to section 212(e) of the Cranston-Gonzalez National Affordable Housing Act may be waived; and 
(ii)to provide for— 
(I)the cost of special design features to make the housing accessible to persons with disabilities; 
(II)the cost of special design features necessary to make individual dwelling units meet the special needs of persons with disabilities; and 
(III)the cost of providing the housing in a location that is accessible to public transportation and community organizations that provide supportive services to persons with disabilities. . 
(g)Repeal of authority To waive size limitationsParagraph (1) of section 811(k) is amended— 
(1)in paragraph (1), by striking the second sentence; and 
(2)in paragraph (4), by striking (or such higher number of persons and all that follows through subsection (h)(6)). 
(h)Minimum allocation for multifamily projectsSubsection (l) of section 811, as amended by the preceding provisions of this Act, is further amended by inserting before paragraph (2) the following new paragraph: 
 
(1)Minimum allocation for multifamily projectsThe Secretary shall establish a minimum percentage of the amount made available for each fiscal year for capital advances under subsection (d)(1) that shall be used for multifamily projects subject to subsection (e)(4). . 
4.Project rental assistance competitive demonstration programSection 811, as amended by the preceding provisions of this Act, is further amended— 
(1)by redesignating subsections (k) through (n) as subsections (l) through (o), respectively; and 
(2)by inserting after subsection (j) the following new subsection: 
 
(k)Project rental assistance-only competitive demonstration program 
(1)AuthorityThe Secretary shall carry out a demonstration program under this subsection to expand the supply of supportive housing for non-elderly adults with disabilities, under which the Secretary shall make funds available for project rental assistance pursuant to paragraph (2) for eligible projects under paragraph (3). The Secretary shall provide for State housing finance agencies and other appropriate entities to apply to the Secretary for such project rental assistance funds, which shall be made available by such agencies and entities for dwelling units in eligible projects based upon criteria established by the Secretary for the demonstration program under this subsection. The Secretary may not require any State housing finance agency or other entity applying for project rental assistance funds under the demonstration program to identify in such application the eligible projects for which such funds will be used, and shall allow such agencies and applicants to subsequently identify such eligible projects pursuant to the making of commitments described in paragraph (3)(B). 
(2)Project rental assistance 
(A)Contract termsProject rental assistance under the demonstration program under this subsection shall be provided— 
(i)in accordance with subsection (d)(2); 
(ii)under a contract having an initial term of not less than 180 months that provides funding for a term 60 months, which funding shall be renewed upon expiration, subject to the availability of sufficient amounts in appropriation Acts. 
(B)Limitation on units assistedOf the total number of dwelling units in any multifamily housing project containing any unit for which project rental assistance under the demonstration program under this subsection is provided, the aggregate number that are provided such project rental assistance, that are used for supportive housing for persons with disabilities, or to which any occupancy preference for persons with disabilities applies, may not exceed 25 percent of such total. 
(C)Prohibition of capital advancesThe Secretary may not provide a capital advance under subsection (d)(1) for any project for which assistance is provided under the demonstration program. 
(D)Eligible populationProject rental assistance under the demonstration program under this subsection may be provided only for dwelling units for extremely low-income persons with disabilities and extremely low-income households that include at least one person with a disability. 
(3)Eligible projectsAn eligible project under this paragraph is a new or existing multifamily housing project for which— 
(A)the development costs are paid with resources from other public or private sources; and 
(B)a commitment has been made— 
(i)by the applicable State agency responsible for allocation of low-income housing tax credits under section 42 of the Internal Revenue Code of 1986, for an allocation of such credits; 
(ii)by the applicable participating jurisdiction that receives assistance under the HOME Investment Partnership Act, for assistance from such jurisdiction; or 
(iii)by any Federal agency or any State or local government, for funding for the project from funds from any other sources. 
(4)State agency involvementAssistance under the demonstration may be provided only for projects for which the applicable State agency responsible for health and human services programs, and the applicable State agency designated to administer or supervise the administration of the State plan for medical assistance under title XIX of the Social Security Act, have entered into such agreements as the Secretary considers appropriate— 
(A)to identify the target populations to be served by the project; 
(B)to set forth methods for outreach and referral; and 
(C)to make available appropriate services for tenants of the project. 
(5)Use requirementsIn the case of any project for which project rental assistance is provided under the demonstration program under this subsection, the dwelling units assisted pursuant to paragraph (2) shall be operated for not less than 30 years as supportive housing for persons with disabilities, in accordance with the application for the project approved by the Secretary, and such dwelling units shall, during such period, be made available for occupancy only by persons and households described in paragraph (2)(D). 
(6)ReportUpon the expiration of the 5-year period beginning on the date of the enactment of the Frank Melville Supportive Housing Investment Act of 2008, the Secretary shall submit to the Congress a report describing the demonstration program under this subsection, analyzing the effectiveness of the program, including the effectiveness of the program compared to the program for capital advances in accordance with subsection (d)(1) (as in effect pursuant to the amendments made by such Act), and making recommendations regarding future models for assistance under this section based upon the experiences under the program. . 
5.Technical correctionsSection 811 is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2)— 
(i)by striking provides and inserting makes available; and 
(ii)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(3)promotes and facilitates community integration for people with significant and long-term disabilities. ; 
(2)in subsection (c)— 
(A)in paragraph (1), by striking special and inserting housing and community-based services; and 
(B)in paragraph (2)— 
(i)by striking subparagraph (A) and inserting the following: 
 
(A)make available voluntary supportive services that address the individual needs of persons with disabilities occupying such housing; ; and 
(ii)in subparagraph (B), by striking the comma and inserting a semicolon; 
(3)in subsection (d)(1), by striking provided under and all that follows through shall bear and inserting provided pursuant to subsection (b)(1) shall bear; 
(4)in subsection (f)— 
(A)in paragraph (3)— 
(i)in subparagraph (B), by striking receive and inserting be offered; 
(ii)by striking subparagraph (C) and inserting the following: 
 
(C)evidence of the applicant’s experience in— 
(i)providing such supportive services; or 
(ii)creating and managing structured partnerships with service providers for the delivery of appropriate community-based services; ; 
(iii)in subparagraph (D), by striking such persons and all that follows through provision of such services and inserting tenants; and 
(iv)in subparagraph (E), by inserting other Federal, and before State; and 
(B)in paragraph (4), by striking special and inserting housing and community-based services; 
(5)in subsection (g), in paragraph (1) (as so redesignated by section 3(c)(1) of this Act)— 
(A)in subparagraph (D) (as so redesignated by section 3(c)(2) of this Act), by striking the necessary supportive services will be provided and inserting appropriate supportive services will be made available; and 
(B)by striking subparagraph (E) (as so redesignated by section 3(c)(2) of this Act) and inserting the following: 
 
(E)the extent to which the location and design of the proposed project will facilitate the provision of community-based supportive services and address other basic needs of persons with disabilities, including access to appropriate and accessible transportation, access to community services agencies, public facilities, and shopping; ; 
(6)in subsection (j)— 
(A)by striking paragraph (4); and 
(B)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; 
(7)in subsection (l) (as so redesignated by section 4(1) of this Act)— 
(A)in paragraph (1), by inserting before the period at the end of the first sentence the following: , which provides a separate bedroom for each tenant of the residence; 
(B)by striking paragraph (2) and inserting the following: 
 
(2)
(A)The term person with disabilities means a person who is 18 years of age or older and less than 62 years of age, who— 
(i)has a disability as defined in section 223 of the Social Security Act, 
(ii)is determined, pursuant to regulations issued by the Secretary, to have a physical, mental, or emotional impairment which— 
(I)is expected to be of long-continued and indefinite duration; 
(II)substantially impedes his or her ability to live independently; and 
(III)is of such a nature that such ability could be improved by more suitable housing conditions; or 
(iii)has a developmental disability as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000. 
(B)Such term shall not exclude persons who have the disease of acquired immunodeficiency syndrome or any conditions arising from the etiologic agent for acquired immunodeficiency syndrome. Notwithstanding any other provision of law, no individual shall be considered a person with disabilities, for purposes of eligibility for low-income housing under this title, solely on the basis of any drug or alcohol dependence. The Secretary shall consult with other appropriate Federal agencies to implement the preceding sentence. 
(C)The Secretary shall prescribe such regulations as may be necessary to prevent abuses in determining, under the definitions contained in this paragraph, the eligibility of families and persons for admission to and occupancy of housing assisted under this section. Notwithstanding the preceding provisions of this paragraph, the term person with disabilities includes two or more persons with disabilities living together, one or more such persons living with another person who is determined (under regulations prescribed by the Secretary) to be important to their care or well-being, and the surviving member or members of any household described in subparagraph (A) who were living, in a unit assisted under this section, with the deceased member of the household at the time of his or her death. ; 
(C)by striking paragraph (3) and inserting the following new paragraph: 
 
(3)The term supportive housing for persons with disabilities means dwelling units that— 
(A)are designed to meet the permanent housing needs of very low-income persons with disabilities; and 
(B)are located in housing that make available supportive services that address the individual health, mental health, or other needs of such persons. ; 
(D)in paragraph (5), by striking a project for; and 
(E)in paragraph (6)— 
(i)by inserting after and below subparagraph (D) the matter to be inserted by the amendment made by section 841 of the American Homeownership and Economic Opportunity Act of 2000 (Public Law 106–569; 114 Stat. 3022); and 
(ii)in the matter inserted by the amendment made by subparagraph (A) of this paragraph, by striking wholly owned and; and 
(8)in subsection (m) (as so redesignated by section 4(1) of this Act)— 
(A)in paragraph (2), by striking subsection (c)(1) and inserting subsection (d)(1); and 
(B)in paragraph (3), by striking subsection (c)(2) and inserting subsection (d)(2). 
6.Authorization of appropriationsSubsection (n) of section 811 (as so redesignated by section 4(1) of this Act) is amended to read as follows: 
 
(n)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2008 through 2012 the following amounts: 
(1)Capital advance/PRAC programFor providing assistance pursuant to subsection (b), such sums as may be necessary. 
(2)Demonstration programFor carrying out the demonstration program under subsection (k), such sums as may be necessary to provide 2,500 incremental dwelling units under such program in each of fiscal years 2008 and 2009 and 5,000 incremental dwelling units under such program in each of fiscal years 2010, 2011, and 2012. . 
7.New regulations and program guidanceNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue new regulations and guidance for the program under section 811 of the Cranston-Gonzalez National Affordable Housing Act for supportive housing for persons with disabilities to carry out such program in accordance with the amendments made by this Act. 
8.GAO studyThe Comptroller General of the United States shall conduct a study of the supportive housing for persons with disabilities program under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) to determine the adequacy and effectiveness of such program in assisting households of persons with disabilities. Such study shall determine— 
(1)the total number of households assisted under such program; 
(2)the extent to which households assisted under other programs of the Department of Housing and Urban Development that provide rental assistance or rental housing would be eligible to receive assistance under such section 811 program; and 
(3)the extent to which households described in paragraph (2) who are eligible for, but not receiving, assistance under such section 811 program are receiving supportive services from, or assisted by, the Department of Housing and Urban Development other than through the section 811 program (including under the Resident Opportunity and Self-Sufficiency program) or from other sources. Upon the completion of the study required under this section, the Comptroller General shall submit a report to the Congress setting forth the findings and conclusions of the study.
 
